Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the reflection parts are disposed on sides, facing the base substrate, of the light sensors, and a side, facing the respective one reflection part, of the each light sensor is a light inlet side of the each light sensor”; and “one sides, a side, inlet side” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 18-20 recite limitation “the reflection parts are disposed on sides, facing the base substrate, of the light sensors, and a side, facing the respective one reflection part, of the each light sensor is a light inlet side of the each light sensor” as being incomprehensive and indefinite subject matter so that examiner cannot interpret this limitation. In this limitation, there are so many commas “,” and the incomprehensive terms “one sides”, “a side”, and “inlet side.” 
The dependent claims are rejected for depending upon a rejected base claim.

	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2020/0380239 in view of He et al. US 11,010,588.
Regarding claim 1, Lee teaches a display panel (110, ¶55, Fig 4A), comprising: a base substrate (SUB1); a plurality of light emitting devices (LD, ¶87) and a plurality of light sensors (PHS, ¶76), disposed on the base substrate; thin film transistor structures (M1, M2, ¶86, ¶160) disposed between the base substrate and the plurality of light emitting devices (LD); a pixel definition layer (117, ¶264) configured to define positions of the plurality of light emitting devices (LD);  a first planarization layer (116, ¶250) disposed on a side, facing the base substrate (SUB1), of the pixel definition layer (117);  a light shading layer (a shield layer PHL, ¶102); and 
reflection parts (¶256) each corresponding to a respective one of the light sensors; wherein: the plurality of light emitting devices (LD) are electrically connected with the thin film transistor structures (M1 and M2); 
the reflection parts are disposed on sides, facing the base substrate, of the light sensors, and a side, facing the respective one reflection part, of the each light sensor is a light inlet side of the each light sensor; (not shown)
light-transmitting regions (LTL, ¶52) each corresponding to a respective one of the light sensors (PHS) are disposed in the light shading layer (PHS), and 
an orthographic projection of the each light-transmitting region on the base substrate is not overlapped with an orthographic projection of the respective one light sensor on the base substrate (See Fig 3E and ¶79);
the light shading layer (the shield layer PHL) is disposed on a side, facing away from the base substrate (SUB1), of the thin film transistor structures (M1 and M2); and
at least an overlapping area exists between an orthographic projection of the light shading layer on the base substrate and orthographic projections of the light sensors on the base substrate (see Lee ¶77 and Fig 3B).
Lee does not teach the reflection parts are disposed on sides, facing the base substrate, of the light sensors, and a side, facing the respective one reflection part, of the each light sensor is a light inlet side of the each light sensor.
	He teaches the reflection parts (2235, He Fig 22) are disposed on sides, facing the base substrate, of the light sensors, and a side, facing the respective one reflection part, of the each light sensor is a light inlet side of the each light sensor (see He Col. 34, lines 7-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of He into the system of Lee. The motivation for doing so would improve a better fingerprint authentication. He Col. 3, lines 41-46.
	
Regarding claim 2, Lee teaches the display panel according to claim 1, wherein: each of the light sensors comprises: a first electrode, a photoelectric conversion layer and a second electrode stacked sequentially; wherein a material of the first electrodes is a transparent conductive material; and the first electrode is disposed between the photoelectric conversion layer and the base substrate; and each of the light emitting devices comprises: an anode, a light emitting layer and a cathode layer; wherein the anode, the light emitting layer and the cathode layer are stacked, and the anode is disposed between the light emitting layer and the base substrate. (See Lee ¶251).
Regarding claim 3, Lee teaches the display panel according to claim 2, wherein: the light shading layer: is disposed between the pixel definition layer (117) and the thin film transistor structures (M1 and M2); or is reused as the pixel definition layer; and the light sensors (PHS): are disposed between the light shading layer (and the reflection parts; or penetrate through the light shading layer in a direction perpendicular to the base substrate. (See Lee ¶82-¶83, Fig 4A).
Regarding claim 15, Lee teaches a display apparatus (10, Fig 4A), comprising the display panel (110, Fig 4A) described according to claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and He, as applied to claim 3 above, and further in view of Ahn et al. US 9,548,344.
Regarding claim 4, Lee and He do not teach the light shading layer is disposed between the thin film transistor structures and the plurality of light emitting devices, and the light shading layer is reused as the first planarization layer; and the plurality of light emitting devices and the thin film transistor structures are electrically connected through via holes penetrating through the first planarization layer.
Ahn teaches the light shading layer is disposed between the thin film transistor structures and the plurality of light emitting devices, and the light shading layer is reused as the first planarization layer; and the plurality of light emitting devices and the thin film transistor structures are electrically connected through via holes penetrating through the first planarization layer. (See Ahn Col. 5, lines 3, lines 43-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Ahn into the system of Lee. The motivation for doing so would improve high brightness, and fast response speed, while reducing power consumption. Ahn Col. 1, lines 30-33.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and He and Ahn, and further in view of Kim US 2019/0180071.
Regarding claim 5, Lee, He and Ahn do not teach the display panel according to claim 4, wherein: a layer where the second electrode of the light sensor is located is same as a layer where the anode of the light emitting device is located; and a material of the second electrode is same as a material of the anode.
Kim teaches a layer where the first electrode of the light sensor is located is same as a layer where a transparent conductive layer in the anode of the light emitting device is located; and the material of the first electrode is same as a material of the transparent conductive layer. Kim ¶78, Fig 9. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Ling into the system of Lee. The motivation for doing so would improve a better fingerprint recognition. Kim ¶7. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and He, and further in view of Kim US 2019/0180071.
Regarding claim 10, Lee and He do not teach the display panel according to claim 3, wherein: a layer where the first electrode of the light sensor is located is same as a layer where a transparent conductive layer in the anode of the light emitting device is located; and the material of the first electrode is same as a material of the transparent conductive layer; and/or, a layer where the second electrode of the light sensor is located is same as a layer where the cathode layer of the light emitting device is located, and a material of the second electrode is same as a material of the cathode layer.
Kim teaches a layer where the first electrode of the light sensor is located is same as a layer where a transparent conductive layer in the anode of the light emitting device is located; and the material of the first electrode is same as a material of the transparent conductive layer. Kim ¶78, Fig 9. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Ling into the system of Lee. The motivation for doing so would improve a better fingerprint recognition. Kim ¶7. 

	
Allowable Subject Matter
Claims 6-9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: May 24, 2022